                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

DAVID T. MOORE, TDCJ #1165885,                     §
                                                   §
        Plaintiff,                                 §
v.                                                 §   Civil Action No. 3:19-CV-1379-L
                                                   §
TDCJ,                                              §
                                                   §
        Defendant.                                 §

                                               ORDER

        On June 12, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 4) was entered, recommending that the court dismiss without

prejudice this action pursuant to 28 U.S.C. § 1406(a) for improper venue. The magistrate judge

notes that the court has authority to transfer the case in the interest of justice to any district or

division in which the action could have been brought but advises against transferring the case

because Plaintiff’s claims pertain to events that allegedly occurred at various “TDCJ facilities

throughout the State” over a period of thirteen years and give rise to an issue of misjoinder. Report

2. In correspondence filed June 12, 2018, and July 8, 2019, Defendant requests assistance in

dismissing this action. He also asserts that it was never his intention to file or litigate a prisoner’s

civil rights action and requests that the action be dismissed.

        After reviewing the pleadings, record in this case, and Report, the court determines that the

findings and conclusions of the magistrate judge are correct. In light of Plaintiff’s correspondence,

however, the court grants his request to voluntarily dismiss this action (Docs. 6, 7), dismisses




Order – Page 1
without prejudice this action, and rejects as moot the findings and conclusions of the magistrate

judge.

         It is so ordered this 31st day of October, 2019.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 2
